DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 11/10/2022.

Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022. Claims 1-4 are under examination. 

Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Interpretation
	The claim interpretation of the prior action is maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, via amendment, 
	“determine whether the tracking memory has additional capacity that is not yet being used to store any time-series data or any control order data, and in response to determining that the tracking memory has additional capacity that is not yet being used to store any time-series data or any control order data”
	The office is unable to locate support for this limitation in the specification.

Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-421902 to Oishi (cited on IDS, a copy with translation was provided by applicant and is in the file), JP 2007-02043 ta Matsuoka (cite on and IDS, a copy with translation was provided by applicant and is in the file), US 2072/0055178 to Takahashi, US 2014/0207304 to Yamaguchi, US 2005/0200989 to Goto, and US 2016/0318622 to Haukom. 

Regarding claim 1, to the extent the limitations of current claim 1 are duplicates of claims examined in the prior action, such limitations are still taught by the art cited in the last action.   
New limitations that have been added to claim 1, and that are not addressed by the previously cited art are,  
“when the abnormality detector detects occurrence of an abnormality in the air-conditioning device, . . . . . , determine whether the tracking memory has additional capacity that is not yet being used to store any time-series data or any control order data, and in response to determining that the tracking memory has additional capacity that is not yet being used to store any time-series data or any control order data, secure a new work area in the tracking memory different from the work area, and sequentially overwrite new time-series data and new control order data to the new work area of the tracking memory to sequentially update content recorded in the new work area to time-series data for a next latest tracking period and control order data for the next latest tracking period.”
Goto teaches a memory with multiple work areas, (par. 56, Fig. 23), and that a “new work area” in the memory can begin to be used for storing data (par. 257).  
Haukom teaches storing operational date on computers so that malfunctions can be diagnosed later (par. 4).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Oishi, in view of Goto and Haukom, in order to provide a way of preserving data that is unique to each abnormality, so that the cause of each abnormality can later be analyzed. 

Claims 2-4   
	The 103 rejections of claims 2-4 in the last action are maintained.  The claims are amended to resolve some clarity issues, but otherwise they are the same as before.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763